FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 16, 2021

                                       No. 04-21-00171-CV

                                     Leticia RODRIGUEZ,
                                    Appellant/Cross-Appellee

                                                 v.

                            Lydia RODRIGUEZ and Robert Pereida,
                                  Appellees/Cross-Appellants

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        On June 9, 2021, the trial court reporter Judith A. Stewart filed a notification of late
record, notifying this court that the reporter’s record was not filed when it was originally due
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record. It is therefore ORDERED that appellant Leticia Rodriguez provide written proof to
this court within ten (10) days of the date of this order that either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. The reporter’s record must be filed no later than ten
(10) days after the date appellant’s written proof is filed with this court. If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date of this order, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court